Citation Nr: 1727897	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  14-20 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service-connection for bilateral hearing loss.

2.  Entitlement to an effective earlier than December 22, 2008 for the award of service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1970 to December 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from two rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).  In the February 2012 rating decision, the AOJ denied the Veteran's claim for an effective date earlier than December 22, 2008 for service connection for hemorrhoids.  In the November 2013 rating decision, the AOJ denied the Veteran's claim for bilateral hearing loss.  The Veteran disagreed with both decisions and timely appealed.

In October 2016, the Veteran and his wife testified, via videoconference, before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise on the question of whether the Veteran's bilateral hearing loss is etiologically related to his active duty service.

2.  In July 2002, the Veteran filed a claim for service connection for hemorrhoids.

3.  By way of a May 2003 rating decision, the AOJ denied service connection for hemorrhoids.  The Veteran did not appeal or submit new and material evidence within one year of the decision; thus, the decision became final.

4.  On April 7, 2006, the Veteran filed an informal claim for entitlement to service connection for hemorrhoids.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for entitlement to an effective date of April 7, 2006, and no earlier, for the award of service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 5110 (West 2016); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the Board's decision regarding the hearing loss claim is favorable to the Veteran, the ensuing analysis pertains only to VA's compliance with notice and assistance requirements in adjudicating the earlier effective date claim. 

The remaining issue on appeal is the propriety of the effective date assigned for the grant of service connection for a hemorrhoid disability.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  As such, the Board finds that there is no prejudice in proceeding with a decision at this time.

With regard to VA's duty to assist, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) and (d).  VA has obtained the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements in support of his claim.  Accordingly, the Board finds that VA has complied with the duty to assist with regard to the earlier effective date claim. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's requirements.  The claim for entitlement to an earlier effective date for the grant of service connection for a hemorrhoid disability is thus ready to be considered on the merits.

Service Connection for Bilateral Hearing Loss

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic disorders, including sensorineural hearing loss, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran seeks service connection for bilateral hearing loss related to in service noise exposure.  The record reflects that the Veteran served as a boatswain's mate during his active service in the Navy.  According to the Duty Military Occupational Specialty (MOS) Noise Exposure Listing, it is highly probable that the Veteran was exposed to hazardous noise during service.  M-21.III.iv.4.B.4.e.  Therefore, in-service noise exposure is conceded.

Service treatment records are silent for any complaints, treatments, or manifestations of hearing loss.  Upon discharge, the Veteran was not afforded an audiogram, but his ears were noted as clinically normal.

Most recently, the Veteran was afforded a VA examination in relation to his hearing loss claim.  The examiner opined that it was at least as likely as not that the Veteran's bilateral hearing loss disability was caused by or a result of his period of service.  Notably, the AOJ has not had an opportunity to review this examination report.

The Board finds that the evidence of record has reached the level of equipoise.  The claim for entitlement to service connection for a bilateral hearing loss disability is granted.

Earlier Effective Date for Service Connection for Hemorrhoids

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active military service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The Board notes that, effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary (i.e., VA Form 21-526).  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase and revised 38 C.F.R. § 3.400(o)(2).  These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case.  See 79 Fed. Reg. 57,660, 57,686 (Sept. 25, 2014).  

As such, any communication or action in this case, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form must be forwarded to the claimant for execution.  If the application form is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Under 38 C.F.R. § 3.157(b), once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen. 

However, this regulation only applies to a particular group of claims.  See Pacheco v. Gibson, 27 Vet. App. 21 (2014) (en banc) (construing ambiguity contained in § 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); see Sears v. Principi, 16 Vet. App. 244, 249 (2002) (finding that § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).

In the present case, the Veteran contends that his service connection effective date should date back to service.  See Statement in Support of Claim dated January 5, 2010.  The AOJ has awarded an effective date of December 22, 2008 which it determined was the date the Veteran filed an application to reopen a prior final denial. 

By way of history, the record reflects that the Veteran initially filed for service connection for hemorrhoids in July 2002.  In a May 2003 rating decision, the AOJ denied the claim, stating that there was no evidence of a current disability.  By letter dated May 30, 2003, the AOJ notified the Veteran of the denial and his appellate rights.  The Veteran did not file a notice of disagreement, or new and material evidence, within one year of the notice of denial.  As such, the May 2003 AOJ rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).

After the May 2003 rating decision, VA treatment records demonstrate the Veteran's complaints and treatment related to hemorrhoids.  See VA Treatment Records dated June 15, 2004, June 14, 2005, July 18, 2005, July 20, 2005, and October 19, 2005.

On April 7, 2006, the Veteran submitted statements "in support of my claim" which included a statement from his spouse attesting to the Veteran's hemorrhoid symptoms and requesting compensation for the Veteran's hemorrhoid disability which began in service.

In an August 2007 letter, the Veteran requested a service officer to review his case for entitlement to service connection for hemorrhoids. 

Upon review of the evidence, the Board finds that an effective date earlier than December 22, 2008 is warranted for service connection for hemorrhoids.  The record reflects that, after the final May 2003 decision, the Veteran submitted several statements on April 7, 2006 "in support of my claim" which included a contention that he has had recurrent hemorrhoids since service.  The AOJ has construed this filing as an application for nonservice-connected pension in light of the additional allegation of unemployability and multiple conditions identified by the Veteran.  However, the Board finds that the intent of this filing is sufficiently clear to constitute an informal claim of service connection for hemorrhoids.  As such, and in light of the fact that subsequently received VA treatment records showing treatment for recurrent hemorrhoids which the AOJ conceded first manifested in service, the Board finds that the criteria for an effective date of April 7, 2006 have been met.

That said, the Board finds that an effective date earlier than April 7, 2006 is not warranted.  Between the final decision in May 2003 and the application to reopen on April 7, 2006, the Board finds that the Veteran did not file either a formal or informal claim for service connection for hemorrhoids.  While he did receive VA treatment for hemorrhoids, those treatment records cannot form the basis for reopening.  See Pacheco, 27 Vet. App. 21 (2014); Sears, 16 Vet. App. at 249.

To the extent the evidence of record demonstrates a hemorrhoid disability since service, the Board emphasizes that the finality of the May 2003 rating decision precludes an effective date earlier than the application to reopen.

In sum, as there was no communication or submission of evidence from the Veteran or an appropriate representative evidencing an intent to apply for benefits or identifying benefits to be sought between the May 2003 rating decision denying the Veteran's claim for a hemorrhoid disability and the April 7, 2006 application to reopen.  In light of all the evidence of record, the Board finds that an effective date of April 7, 2006, and no earlier, is warranted for service connection for hemorrhoids.  The appeal is granted to that extent only.



ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to an effective date of April 7, 2006 is granted.





___________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


